On Rehearing.
SOMMERVILLE, J.
The application for a rehearing was based on the rulings of the court on matters embraced in two bills of exceptions reserved by defendants: First, to the remarks made by counsel to and concerning one another, in the presence of the jury; and, second, to the appeal made by the father of the deceased to two of the jurors who had been selected and sworn, while they were taking a meal at a boarding house in the town, prior to the completion of the jury.
Further consideration has been given these two matters, and we are now of the opinion that the former findings of the court in reference thereto were correct, and they will stand.
The colloquy between counsel for plaintiff and defendants in the presence of the jury had no reference to the accused; it referred to themselves, and to the district attorney. The remarks were made in a tilt between counsel, which was unfortunate, and should not have taken place. But, as the remarks did not concern accused in any manner, and could not have affected the case of the accused with the jury, they are insufficient to cause a reversal of the verdict. It is quite evident from the verdict acquitting two of the four accused, and finding the other two guilty of manslaughter, when they were all charged with murder, that no injury to the accused flowed from the remarks of counsel. Besides, the court charged the jury to pay no attention to the tilt between the counsel.
As to the appeal made by the father of the deceased to two of the jurors “to give him a square deal,” while such an appeal should not have been made, or the jury communicated with by any outside person, yet, as stated in the opinion of the court, the jury was not impaneled at the time of the occurrence; and it was not made to appear that the defendants were not informed of what had taken place at the time of its happening, or prior to the bringing in of the verdict. Counsel should not have remained quietly by and allowed the jury to be completed, the evidence introduced, the trial closed, and take the chances of acquittal. After conviction the complaint was too late.
“The burden is on the defendant to show affirmatively that both he and his counsel were ignorant of the misconduct charged until after trial.” Peterson v. Skjelver, 43 Neb. 663, 62 N. W. 43; State v. Craighead, 114 La. 84, 38 South. 28; State v. Dorsey, 40 La. Ann. 740, 5 South. 26; 12 Cyc. 718.
The former judgment is reinstated; and it is made the judgment of the court.